Caton, C. J. The laborer was employed by the proper officer of the city, and under such employment did the work for the city, and if the agent of the city disobeyed the lawful orders of the city authorities to suspend the work on the streets, the officer and not the laborer is responsible for such disobedience. It would be a hard rule of law which would require the laborers on the streets of the city, when employed by the street commissioner or other proper officer of the city, to go to the mayor, or comptroller, or city clerk, and see whether the work on that street had not been, ordered to be suspended. There is not and cannot be in reason any such precautionary duty imposed on the laborer. The judgment is affirmed. Judgment affirmed.